Citation Nr: 0942726	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for chest pains.  

3.  Entitlement to service connection for skin disorder of 
the feet.  

4.  Entitlement to service connection for left eye 
disability.  

5.  Entitlement to service connection for low back 
disability.  

6.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

7.  Entitlement to service connection for sinus disorder.  

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1972 to March 1974 
and from April 2003 to April 2004.  The Veteran also had 
periods of active and inactive duty for training between 1974 
to 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, November 2005, and 
August 2007 decisions by the RO.  In December 2002, the RO, 
in part, denied service connection for migraine headaches, 
sinus disorder, chest pains, and a bilateral foot disability, 
claimed as fungus of the feet.  In November 2005, the RO, in 
part, denied service connection for GERD and bilateral carpal 
tunnel syndrome (CTS).  In August 2007, the RO, in part, 
denied service connection for degenerative disc disease of 
the cervical spine, a low back disability and a left eye 
disorder.  

At a hearing before a Decision Review Officer in February 
2009, the Veteran clarified the issues currently on appeal 
and stated that he wished to withdraw his appeal of the issue 
of service connection for bilateral CTS.  Accordingly, this 
issue will not be addressed in this decision.  

The issues of service connection for GERD and a left eye 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The Veteran's migraine headaches are at least as likely 
as not related to active service.  

3.  The Veteran is not shown to have a low back disability or 
a disability manifested by chest pains.  

4.  A skin disorder of the feet, a sinus disorder and 
degenerative disc disease of the cervical spine were not 
shown during active service, nor are they shown to be the 
result of injury or disease incurred or aggravated in line of 
duty during a period of active duty for training, or the 
result of injury incurred or aggravated in the line of duty 
during a period of inactive duty training.    


CONCLUSIONS OF LAW

1.  A chronic migraine headache disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The Veteran does not have a skin disorder of the feet 
which was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 101(2), (24), 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6(a), (c), (d), 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  

3.  The Veteran does not have a disability manifested by 
chest pains due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(2), (24), 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), 
(c), (d), 3.159, 3.303, 3.307, 3.309 (2009).  

4.  The Veteran does not have a low back disability which was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6(a), (c), (d), 3.159, 3.303 (2009).  

5.  The Veteran does not have degenerative disc disease of 
the cervical spine due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101(2), 
(24), 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6(a), (c), (d), 3.159, 3.303, 3.307, 3.309 (2009).  

6.  The Veteran does not have a sinus disorder due to disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(2), (24), 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6(a), (c), (d), 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in November 2001, July 2004, September 2005 and 
June 2006, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA, service 
department, and private medical reports identified by him 
have been obtained and associated with the claims file.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issues addressed 
in this decision, the Board concludes that an examination is 
not needed because there is no competent evidence 
establishing an in-service event, injury or disease, 
including on a presumptive basis, and no competent evidence 
that any claimed disability may be related to the Veteran's 
military service.  

Law & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c).  
INACDUTRA includes duty (other than full-time duty) 
prescribed for Reserves.  38 C.F.R. § 3.6(d) (2009).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See Laman 
v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).   

Migraine Headaches

The Veteran contends that he was treated for migraine 
headaches for many years beginning in service in the early 
1970's, and believes that service connection should be 
established for chronic migraine headache disorder.  

The service treatment records showed that the Veteran was 
initially treated for migraine headaches while on active 
service in November 1973.  Additional Reserve service records 
also showed treatment for migraine headaches in August 1985, 
and a reported history of recurring headaches on annual 
Reserve examinations in October 1982, January 1987, March 
1992, and November 1996.  Private medical records as recent 
as August 2007, also reflect a long history of chronic 
migraine headaches.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  More recently, in Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  

In this case, the Veteran is competent to relate his history 
of headaches.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  Given 
the nature of the Veteran's headache complaints and the 
documented history of treatment for chronic headaches since 
1973 would seem to confirm, at the very least, the date onset 
of his chronic headaches to his initial period of active 
service.  Further, the Board has not discovered any internal 
inconsistencies in the Veteran's contentions nor does his 
claim appear inherently implausible when considering the 
circumstances of his service.  Therefore, he is deemed 
credible in reporting a continuity of chronic headaches since 
service.  

In view of the foregoing, and resolving any doubt on this 
issue in the Veteran's favor, it is concluded that service 
connection for chronic migraine headaches related to service 
is warranted.  

Chest Pains, Feet/Skin, Low Back, Cervical Spine, Sinus

As to the remaining issues on appeal, the Veteran contends 
that he was treated on numerous occasions for the various 
disorders during his 34 years of military service and 
believes that service connection should be established for 
all of the claimed disabilities.  

Initially, it should be noted that while the Veteran was a 
member of the Armed Forces for more than 34 years, he had 
only three years of active service.  The remaining 31 years 
of service was in the Army Reserves, which consisted of 
various periods of active duty training, ACDUTRA, and 
inactive duty training, INACDUTRA.  The character of the 
Veteran's service is significant in determining whether 
service connection may be established for any of the claimed 
disabilities on appeal.  Specifically, service connection may 
be established for a current disability which is shown to be 
due to an injury or disease incurred or aggravated while on 
active service or ACDUTRA.  However, for periods of INACDUTRA 
service, service connection may be granted only for a current 
disability which is due to injury incurred or aggravated 
while on INACDUTRA.  

In the present case, it appears that the Veteran is under the 
mistaken belief that he is entitled to service connection for 
any sign or symptom of a disability for which he may have 
been treated during his 34 years of service.  However, such 
is not the case.  The fact that the Veteran may have sought 
medical attention for various health issues, such as, a sinus 
infection or allergies, chest pain or back pain while on 
INACDUTRA would not, in and of itself, be a basis to 
establish service connection.  As indicated above, in order 
to establish service connection for any claimed disability 
incurred during a period of INACDUTRA, the evidence must show 
an injury while on INACDUTRA, and a current disability which 
is shown to be due to that injury.  Diseases, such as 
generalized arthritis or allergies are not disabilities for 
which service connection may be established for periods of 
INACDUTRA.  Where the evidence shows an injury or disease 
while on active service or ACDUTRA, service connection may be 
established only when there is competent evidence of a 
current disability which is due to that injury or disease.  
38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. § 3.6(a), (c), 
(d), 3.303, 3.307, 3.309.  

In this regard, the Veteran's service treatment records for 
his two years of active service from 1972 to 1974, do not 
show any complaints, treatment, abnormalities, or diagnosis 
referable to any skin disorder of the feet, chest pains, 
sinus symptoms, or any low back or cervical spine problems.  
The service treatment records showed treatment for a rash on 
the Veteran's back and chest in January 1974, diagnosed as 
herpes zoster.  The Veteran was given B12 shot and treated 
with zinc oxide ointment.  The service records do not reflect 
any further complaints or treatment during service, and no 
pertinent abnormalities were noted on his separation 
examination in March 1974.  

VA outpatient notes showed that the Veteran had some lumbar 
muscle tenderness when seen for prostatitis in September 
1974, and that he complained of back pain when seen for 
possible gonorrhea in January 1975.  However, no pertinent 
abnormalities of the lower back were noted on either 
occasion.  

VA outpatient notes showed that the Veteran suffered a head 
injury with abrasions in a motor vehicle accident in May 
1977, and that he was unconscious for a short period of time.  

The Veteran made no mention of any of the disabilities at 
issue on his original claim for VA compensation benefits, 
received in June 1978, or when examined by VA in September 
1978, nor were any pertinent abnormalities noted on 
examination at that time.  On examination, the Veteran's 
feet, nose, sinuses and musculoskeletal system were normal.  

Reserve service treatment records from 1974 to 2006, showed 
that the Veteran was seen for low back pain on one occasion 
in April 1983.  The Veteran denied any back injury and, other 
than some questionable muscle tenderness on the lower back, 
no pertinent abnormalities were noted on examination at that 
time.  

The Veteran specifically denied any history of nose trouble, 
sinusitis, hay fever, skin disease, chest pains, heart 
problems, arthritis, lameness, recurrent back pain or foot 
trouble on Reports of Medical History for periodic Reserve 
examinations in October 1982, January 1987, March 1992, 
November 1996, and October 1999, and no pertinent 
abnormalities were noted on any of those examinations.  

VA outpatient records showed that the Veteran was seen for 
muscle pain on the left side of his chest in August 1999.  No 
pertinent abnormalities were noted on examination and the 
impression was chest wall pain.  A VA chest x-ray study in 
January 2001, showed a normal heart and no evidence of active 
disease.  When seen by VA in February and April 2005, the 
Veteran denied any chest pains or shortness of breath.  

A diagnosis of chronic sinusitis and allergic rhinitis was 
noted on a VA outpatient note dated in July 1980.  When 
evaluated for migraine headaches in June 2001, the Veteran 
had full range of motion of the cervical spine without 
tenderness or spasm.  When treated for an ingrown right great 
toenail in June 2001, the Veteran also reported a rash on his 
left great toe for about three weeks.  Subsequent notes in 
August 2001 included the diagnosis of tinea.  

A service department record, dated in September 2001, showed 
a history of fungus infection on the right foot since May 
2001, and evidence of fungus growth on both feet.  The 
assessment was bilateral tinea pedis.  

VA outpatient notes in July and August 2006, showed that the 
Veteran was seen for neck pain and numbness in both hands.  
The assessment included degenerative disc disease of the 
cervical spine.  Private medical records showed that the 
Veteran was treated for chronic neck pain beginning in April 
2007.  The Veteran reported that he injured his neck at work 
a week earlier, and denied any history of a neck injury prior 
to his on-the-job injury.  (See May 2007 treatment note).  An 
MRI in April 2007, revealed multilevel degenerative disc 
disease with congenital cervical spinal stenosis.  

A VA CT scan of the sinuses in March 2006 revealed a small 
polyp in the right maxillary turbinate.  Private medical 
records showed treatment for nasal obstruction in July 2007.  
The examiner indicated that the Veteran's postnasal drainage 
was consistent with a sinus infection or allergic rhinitis.  
The impression included turbinate dysfunction, allergic 
rhinitis, and septal deviation.  The Veteran underwent rhino-
septalplasty in August 2007.  

Concerning the claims of service connection for cervical 
spine disability, there is no evidence it was manifested 
during the Veteran's first period of active service from 1972 
to 1974 or within one year of discharge from active service.  
Likewise, there is no evidence of any neck or cervical spine 
injury during the Veteran's second period of active service 
from April 2003 to April 2004, or any evidence of 
degenerative disc disease within one year of discharge from 
this period of active service, with it being first diagnosed 
in 2007.  Moreover, the Veteran does not contend and the 
record does not show it was due to any injury sustained in 
service, whether active duty, ACDUTRA or INACDUTRA.  Further, 
there is no competent evidence of record which links it to 
the Veteran's active service.  As noted above, the medical 
evidence does not show that there was an event, disease, or 
injury in service to which it could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links any current disability 
to a disease or injury in service.  Therefore, there is no 
basis for a favorable decision on a direct or presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to a skin disorder of the feet, and a sinus disorder, 
there is no evidence of them during the Veteran's active duty 
from 1972 to 1974.  The first evidence of a sinus disorder, 
diagnosed as allergic rhinitis and sinusitis, was shown on a 
VA outpatient in July 1980, and a fungal infection of the 
feet, diagnosed as tinea pedis was first shown in May 2001, 
well before the Veteran's second period of active duty from 
2003 to 2004.  As they are not mentioned during that period 
of service, there is no basis for concluding they were 
aggravated by that service.  Also, the Veteran does not claim 
nor does the evidence of record show that any of these 
disabilities were due to injuries sustained in ACDUTRA or 
INACDUTRA, there is no indication aggravation of them 
occurred during ACDUTRA or INACDUTRA, and as disability due 
to disease is not a basis upon which service connection may 
be established from service on INACDUTRA, there is no basis 
for awarding service connection.  As previously stated, the 
Veteran contends that he was treated for the disabilities at 
various time during his 34 years of military service and 
believes that he is entitled to an award of service 
connection.  However, that is not the basis upon which 
service connection benefits are established.  

Concerning the claims for a low back disability and chest 
wall pain, there is no competent evidence of a current 
disability.  The Veteran does not claim nor do the service 
records show any low back or chest wall injury during 
service.  In fact, when seen for low back pain in April 1983, 
the Veteran specifically denied any history of a back injury.  
Further, the Veteran denied any history of back problems on 
numerous periodic Reserve service examinations subsequent to 
1983 and, moreover, no pertinent abnormalities were noted on 
any of those examinations.  

While the Veteran believes that he has a chest wall and low 
back disability which are related to service, he has not 
presented any competent medical evidence to support that 
assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Further, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that 
pain alone without a diagnosed or identifiable underlying 
malady or condition did not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

It is true that lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; 
Buchanan, supra.  In the instant case, however, the evidence 
of record does not demonstrate that the Veteran, who is 
competent to comment on his service symptoms, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical etiology or causation.  
While the Veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any objective medical evidence of a current 
disability.  Accordingly, service connection for chest pain 
and a low back disability is denied.  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  While the Veteran 
was treated for chest wall pain and low back strain once 
during his years of Reserve service, there were no further 
complaints, treatment, or abnormalities during any period of 
service.  Additionally, the Veteran specifically denied any 
history of chronic back problems or chest pains on numerous 
Reports of Medical History for periodic examinations in 1987, 
1992, 1996, and 1999.  Moreover, there is no competent 
evidence of a current disability.  Inasmuch as there is no 
evidence of a low back or chest wall disability at present, 
and no competent evidence relating any current claimed 
disability to service, the record affords no basis to grant 
service connection.  Brammer, 3 Vet. App. at 223 (1992).  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for migraine headaches is granted.  

Service connection for chest pains is denied.  

Service connection for a skin disorder of the feet is denied.  

Service connection for a low back disability is denied.  

Service connection for degenerative disc disease of the 
cervical spine is denied.  

Service connection for a sinus disorder is denied.  



REMAND

Concerning the issues of service connection for a left eye 
disorder and GERD, the Board finds that additional 
development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The service treatment records showed that the Veteran was 
treated for an eye and stomach problem during his first 
period of active service.  The records showed treatment for a 
foreign body at the edge of the cornea (specific eye not 
indicated) in October 1972.  There was no evidence of a 
laceration, the foreign body was removed and the eye was 
treated with ointment.  The Veteran was treated for 
gastroenteritis one time in November 1973.  Although no 
pertinent abnormalities were noted on his separation 
examination in March 1974, subsequent service records showed 
periodic treatment for left eye and chronic stomach problems 
throughout his years of Reserve service.  

Reserve service records showed treatment for a sensation of a 
foreign body in his left eye in August 1976, March 1977, and 
February 2003.  Although no pertinent abnormalities or 
foreign bodies were noted on any of the examinations, the 
assessments on an eye examinations in March 2003, February 
2006, and March 2006, included allergic conjunctivitis, 
blepharitis, dry eye syndrome, proptosis of the left eye, 
astigmatism, and pseudoptosis of the left eye.  A VA 
optometry note in May 2007, showed some conjunctival 
injection, but was otherwise, unremarkable.  

Similarly, the Reserve service records showed treatment for 
chronic stomach problems, including dyspepsia and reflux from 
1980 to the present.  The diagnoses include gastroenteritis 
and, more recently, GERD.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the evidence shows treatment for 
gastroenteritis and for a foreign body in, what the Board can 
only presume to be, the Veteran's left during his initial 
period of active service, and recurring left eye and chronic 
stomach problems during his Reserve service and during his 
second period of active service from 2003 to 2004.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination is "necessary" if the evidence of 
record (lay or medical) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The United States 
Court of Appeals for Veterans Claims in McLendon observed 
that the third prong, which requires that an indication that 
the claimant's disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.  

Given the medical complexity of this case, and fact that the 
Veteran has never been examined by VA, the Board finds that 
appropriate VA examinations should be undertaken to determine 
the nature and etiology of the Veteran's current 
disabilities, and for an opinion as to any possible 
relationship to service.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The Veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of any current 
left eye disorder.  The claims folder 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should review the entire record and 
provide an opinion as to the following 
question:  

Is it at least as likely as not that 
the Veteran has a current left eye 
disorder due to, or made worse by, 
the foreign body in his eye in 
service in October 1972?  

A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  If the examiner is unable to 
answer the above inquiry, this should be 
so indicated and an explanation for that 
included.  

2.  The Veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastrointestinal problems.  The claims 
folder should be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with this 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any identified 
gastrointestinal disorder had its onset 
in military service.  The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set 
forth in the report.  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

3.  After the requested development has 
been completed, the AMC should review and 
readjudicate the merits of the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


